Case 2:15-cr-20750-BAF-EAS ECF No. 74 filed 08/03/20                    PageID.478        Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                              Criminal No. 15-CR-20750

vs.                                                            HON. BERNARD A. FRIEDMAN

KARL SHAW,

      Defendant.
_____________________________/

                       OPINION AND ORDER DENYING
              DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

                 This matter is presently before the Court on defendant’s motion for compassionate

release [docket entry 68]. The government has filed a response in opposition. Defendant has

not replied, and the time for him to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the

Court shall decide this motion without a hearing. For the reasons stated below, the Court shall

deny the motion.

                 Defendant, currently confined at FCI-Elkton in Elkton, Ohio, seeks compassionate

release under 18 U.S.C. § 3582(c)(1)(A)1 on the grounds that “COVID-19 is currently infested


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court may
                 not modify a term of imprisonment once it has been imposed except
                 that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of Prisons,
                 or upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau
                 of Prisons to bring a motion on the defendant’s behalf or the lapse of
                 30 days from the receipt of such a request by the warden of the
Case 2:15-cr-20750-BAF-EAS ECF No. 74 filed 08/03/20                PageID.479       Page 2 of 4



within FCI ELKTON and under ‘increasing a [sic] death sentence upon this inmate[] and

others.’” Def.’s Mot. ¶ 17. Defendant fears “contracting a deadly illness based on the realities

of FCI ELKTON’s living conditions, lack of proper COVID-19 testing, and non-transparent

staff.” Id. ¶ 19. In his motion, defendant does not indicate that he has any of the known risk

factors that make him particularly vulnerable to complications were he to be infected by the

coronavirus. However, attached to defendant’s motion is a copy of the compassionate release

request he sent to the warden of FCI-Elkton on May 25, 2020, and in that request defendant

stated that he “would like to be considered for compassionate release, because of my underlining

[sic] health issues: COPD (emphysema), lung surgery (collapsed) (2010), hypertension, rotator

cuff issues (both shoulders), degenerative disc disease (lower spine).” In its response to this

motion, the government acknowledges that defendant has a history of emphysema.

              The Centers for Disease Control and Prevention has determined that “[h]aving

COPD (including emphysema and chronic bronchitis) is known to increase your risk of severe

illness from COVID-19.”         See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/ people-with-medical-conditions.html#copd (last visited August 2, 2020).

Nonetheless, this Court has stated that “[a] generalized risk of contracting COVID-19, or

potentially developing the more severe symptoms associated with it, are not the type of



              defendant’s facility, whichever is earlier, may reduce the term of
              imprisonment (and may impose a term of probation or supervised
              release with or without conditions that does not exceed the unserved
              portion of the original term of imprisonment), after considering the
              factors set forth in section 3553(a) to the extent that they are
              applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction
              ...

                                               2
Case 2:15-cr-20750-BAF-EAS ECF No. 74 filed 08/03/20                 PageID.480      Page 3 of 4



‘extraordinary and compelling reasons’ that justify compassionate release.” United States v.

Gordon, No. CR 11-20752, 2020 WL 4381948, at *4 (E.D. Mich. July 31, 2020). See also

United States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020)

(“[S]peculation as to whether COVID-19 will spread through Defendant’s detention facility .

. . whether Defendant will contract COVID-19, and whether he will develop serious

complications does not justify the extreme remedy of compassionate release.”). In the present

case, defendant does not offer any explanation as to why his fears of contracting the disease or

suffering serious complications are based on anything beyond speculation.

               Moreover, as the Court noted in Gordon, and as explained at length in the

government’s response brief, the Bureau of Prisons has adopted extensive measures to prevent

the spread of the virus, including in particular at FCI-Elkton. See Gordon, 2020 WL 4381948,

at *4. The United States Court of Appeals for the Sixth Circuit has also recently acknowledged

these measures. See Wilson v. Williams, 961 F.3d 829, 841 (6th Cir. 2020). Defendant has not

explained why these steps are insufficient to reduce the risk that he may be infected by the virus.

               The Court concludes that defendant has failed to show the existence of any

extraordinary and compelling reason warranting his immediate release from prison.

Accordingly,



               IT IS ORDERED that defendant’s motion for compassionate release is denied.

                                              s/Bernard A. Friedman
 Dated: August 3, 2020                        Bernard A. Friedman
        Detroit, Michigan                     Senior United States District Judge




                                                3
Case 2:15-cr-20750-BAF-EAS ECF No. 74 filed 08/03/20                           PageID.481         Page 4 of 4



                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 3, 2020.

 Karl Shaw, 54254-039                                s/Johnetta M. Curry-Williams
 Elkton Federal Correctional Institution             Case Manager
 Inmate Mail/Parcels
 P.O. BOX 10
 LISBON, OH 44432




                                                       4
